[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-1811

                        UNITED STATES,

                          Appellee,

                              v.

                    STEPHEN MICHAEL DION,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

           [Hon. Gene Carter, U.S. District Judge]                                                             

                                         

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.                                                 

                                         

Stephen M. Dion on brief pro se.                           
Jay P. McCloskey, United States  Attorney, Frederick C.  Emery and                                                                          
Margaret D. McGaughey, Assistant United States Attorneys, on brief for                             
appellee.

                                         

                        April 25, 1997
                                         

          Per Curiam.   Stephen  Michael Dion appeals  from a                                

sentence  imposed upon  revocation  of a  term of  supervised

release.   None of the  arguments Dion raises  on appeal were

presented  to  the sentencing  court.    Having reviewed  the

briefs and record, we find no error (much less plain error).

          First,  the imposition  of  an  additional term  of

supervised release was within the district court's authority.

See  United  States v.  O'Neil, 11  F.3d  292, 301  (1st Cir.                                          

1993).   Dion has offered no persuasive reasons to reconsider

our holding in O'Neil.                                   

          Second, there is ample  evidence in the record from

which  the district  court  could conclude  that  Dion has  a

history  of alcohol abuse.  The two new special conditions of

supervised release  were clearly directed at  addressing this

problem.   Cf. United States v. Thurlow,  44 F.3d 46, 47 (1st                                                   

Cir.)  (per  curiam) (no  abuse  of  discretion in  requiring

defendant  to  abstain from  consuming  alcohol  in light  of

personal history and continuing alcohol abuse), cert. denied,                                                                        

115  S. Ct.  1987  (1995).    We  are  persuaded  that  these

conditions   are  rationally   related   to   the  goals   of

rehabilitation, deterrence, and protection of the public.  

          Affirmed.                              

                             -2-